 

R E S T R I C T E D  S T O C K  U N I T  A W A R D  A G R E E M E N T

Exhibit 10.3

 

Non-transferable Grant to

 

 

(“Grantee”)

 

by Citi Trends, Inc. (the “Company”) of

______ restricted stock units convertible into shares of its common stock, par
value $0.01 per share, as provided herein (the “Units")

 

pursuant to and subject to the provisions of the Citi Trends 2012 Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following page
(the “Terms and Conditions”).  By accepting the Units, Grantee shall be deemed
to have agreed to the Terms and Conditions set forth in this Agreement and the
Plan.  Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Plan.

 

Grant Date of Award:[*]

 

Expiration Date of Award: [*]

 

The Units shall vest (become non-forfeitable) in accordance with the following
schedule:

   

 

 

 

Vesting Date

 

Percent of Units Vested

 

 

 

                                                        [*]

 

[*]

                                                        [*]

 

[*]

                                                        [*]

 

[*]

                                                        [*]

 

[*]

 

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Agreement to be duly executed.

 

CITI TRENDS, INC.

 

By: ________________________________

 





--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS

 

1.  Grant of Units.  The Company hereby grants to the Grantee named on page 1
hereof, subject to the restrictions and the terms and conditions set forth in
the Plan and in this award agreement (this “Agreement”), the number of
restricted stock units indicated on page 1 hereof (the “Units”) which represent
the right to receive an equal number of shares of the Company’s $0.01 par value
common stock (“Stock”) on the terms set forth in this Agreement. 

 

2.  Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of Grantee.  The Units will vest and become non-forfeitable prior to the
Expiration Date as to the percentages of the Units specified on page 1 hereof,
based on attainment of the stock price goals and on the respective dates
specified on page 1 hereof, or earlier upon a Change of Control as described in
the next paragraph (the “Vesting Date”).

Notwithstanding anything herein to the contrary, upon a Change of Control of the
Company that qualifies as a “Business Combination” (as defined in Section
2.1(g)(iii) of the Plan) or that otherwise qualifies as a Change in Control
under Section 2.1(g)(iii) and results in a distribution of proceeds of the
Change in Control transaction to the shareholders of the Company, the Units
shall vest based on attainment of the stock price goals specified on page 1
hereof determined based on the value of the stock as established by reference to
the Change in Control transaction (as determined by the Committee in good
faith), and without the requirement that such stock price goals be maintained
for 20 consecutive days.

3.Expiration of Units.  The term of the Units will be for a period of three
years, expiring on the third anniversary of the Grant Date (the “Expiration
Date”)  Any unvested Units will terminate (and Grantee shall forfeit all right,
title and interest in and to such unvested Units) prior to the Expiration Date
upon the earliest to occur of the following circumstances:

(a) 30 days after the termination of Grantee’s employment for any reason other
than (i) by reason of death or Disability, or (ii) by the Company for Cause.

(b) 12 months after the termination of Grantee’s employment by reason of death
or Disability.

(c)upon termination of Grantee’s employment for Cause.

 

 

4.  Conversion to Stock.  Unless the Units expire prior to the Vesting Date as
provided in sections 3 above, the Units will be converted on the Vesting Date to
actual shares of Stock, and such Shares will be registered on the books of the
Company in the name of Grantee (or in street name to Grantee’s brokerage
account) as of the Vesting Date in uncertificated (book-entry) form unless
Grantee requests a stock certificate or certificates for the Shares. 

 

5.  Dividend Equivalents.  If and when dividends or other distributions are paid
with respect to the Stock while the Units are outstanding, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of shares of Stock then underlying the Units shall be converted into additional
Units in Grantee’s name, based on the Fair Market Value of the Stock as of the
date such dividends or distributions were payable, and such additional Units
shall be subject to the same vesting and transfer restrictions and conversion
provisions as apply to the Units with respect to which they relate.

 

6.  Restrictions on Transfer.  No right or interest of Grantee in the Units may
be pledged, hypothecated or otherwise encumbered to or in favor of any party
other than the Company or an Affiliate, or be subjected to any lien, obligation
or liability of Grantee to any other party other than the Company or an
Affiliate.  Units are not assignable or transferable by Grantee other than by
will or the laws of descent and distribution. 

 

7.  Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the
Units.  Nothing in this Agreement shall interfere with or limit in any way the
right of the Company to terminate Grantee’s employment at any time, nor confer
upon Grantee any right to continue in the employ of the Company.

 

8.  Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind required by law to be withheld with respect to such
amount.  To the extent not prohibited by applicable laws or regulations, Grantee
may elect that any such withholding requirement be satisfied, in whole or in
part, by having the Company withhold from the Units upon settlement a number of
shares of Stock having a

 

 

Fair Market Value on the date of withholding, equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.  The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such taxes from the award or any payment of any kind
otherwise due to Grantee. Unless otherwise determined by the Committee, the
withholding requirement shall be satisfied by withholding Shares having a Fair
Market Value on the date of withholding equal to the amount required to be
withheld in accordance with applicable tax requirements.

 

9.  Amendment.  The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions onthe Units hereunder had expired) on the date of
such amendment or termination.

 

10.Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

 

11.  Successors.  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

 

12.  Severability.  If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Citi Trends, Inc., 104 Coleman Blvd. Savannah, GA 31408, Attn:
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

 

 

 



--------------------------------------------------------------------------------